DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11, 141, 063. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and U.S. Patent No. 11, 141, 063 are directed to intravascular imaging probe with catheter configured to be disposed within a patient positioned on a bed, an interface module comprising a house, digitizer, a mobile console comprising a mobile transport device, display and CPU and a connector cable.  Furthermore, the independent claims of U.S. Patent No. 11, 141, 063 is narrower than the claims of current application. 
Claim Objections
Claim 35 is objected to because of the following informalities:  the claim limitation “an intravascular imaging probe configured to obtain image data while disposed inside a vessel of a patient...” in lines 2-3 should be amended to recite -- an intravascular imaging probe configured to obtain image data while adapted to be disposed inside a vessel of a patient--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 35, 38-39, 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corl (US 2010/0234736), in view of Gille et al. (US 2007/0232933; hereinafter Gille).
Regarding claim 35, Corl discloses a rotational intravascular ultrasound probe with an active spinning element.  Corl teaches an intravascular imaging probe configured to obtain image date while disposed inside a vessel of a patient (see par. [0019], [0022]; fig. 1 shows probe 100 comprises a catheter 101); an interface module configured to be directly connected to the intravascular imaging probe (see 114 in fig. 1; par. [0021] states “The proximal end portion 106 of the catheter body 102 and the proximal end portion 110 of the transducer shaft 104 are connected to an interface module 114”), wherein the interface module comprises a housing  (the interface module 114 in fig. 1 shows a housing square box); wherein the interface module is configured to perform first processing of the image data within the housing (see interface module 144 in fig. 1; par. [0021], [0022], [0025]), wherein the first processing comprises: at least one of amplification or filtering of analog electrical signals representative of the image data (see par. [0050], [0059], [0060]; see claims 6 and 15); conversion of the analog electrical signals to digital electrical signals (see par. [0050]); and preparation of the digital electrical signals for transfer via connector cable (see par. [0049]).
Corl fails to explicitly state a patient bed and that the interface module is positioned on the bed;, a mobile console that is remote from the bed, the mobile console comprising at least one mobile transport device; a display; and a CPU configured to receive the digital electrical signals; perform second processing of the digital electrical signals; and display an image based on the second processing on the display; and the connector cable extends between the mobile console and the interface module. 
Gille is in the same field of endeavor and discloses intravascular ultrasound system.  Gille teaches a patient bed (see 102 in fig 1; par. [0019] states “FIG. 1 depicts mounting/placement of the various components on a "shortened" patient table 102 (used for demonstration purposes).  In an actual operating room environment, the table is significantly longer and more sturdy in construction to support a patient during a catheterization procedure”); interface module is positioned on the bed (see 114 in fig. 1 which is placed on the patient table/bed 102; par. [0021] states “a patient interface module (PIM) 114”); a mobile console comprising a CPU component configured to receive the digital electrical signals (see 100 in fig. 1; par. [0020] states “A processing unit 100, incorporating many of the capabilities and functionality of known personal computers, coordinates operation of the peripheral components of the exemplary IVUS system, processes commands from attached controllers, issues control commands to an IVUS device (via a PIM) and processes IVUS data received from the IVUS device to render corresponding graphical IVUS image data”); perform second processing of the digital electrical signal (see par. [0020]); the mobile console comprises at least one mobile transport device (par. [0033] states “The componentized arrangement of the disclosed system facilitates providing a portable system. A portable version of the system (see, FIG. 3) depicted in FIG. 1 uses the same processing unit 100 depicted in FIG. 1. However, the processing unit 100 is mounted in a carrier to allow it to be easily transported”; fig. 3 shows that a carrier which the Examiner has interpreted as the mobile transport device that can transport the CPU component 100); a display (see 112 in fig. 1 and 3) and display an image based on the second processing on the display (see par. [0020); and the connector cable extending between the mobile console and the interface module (par. [0029] states “In an exemplary embodiment, the cable connecting the PIM 114 and the processing unit 100 is up to approximately 100 feet”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized a patient bed in the invention of Corl, as taught by Gille, to support a patient during cauterization procedure (par. [0019] of Gille states “In an actual operating room environment the table is significantly longer and more sturdy in construction to support a patient during a catheterization procedure”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized having the interface module  positioned on the bed, a mobile console remote from the bed,  the mobile console comprises a CPU component configured to receive image data from the interface module; a display, perform second processing of the digital electrical signal and the connector cable extending between the mobile console and the interface module in the of Corl, as taught by Gille, to be able to issue control commands to IVUS device and process IVUS data received from the VIUS device to render corresponding graphical IVUS image data (par. [0020] of Gille states “processes commands from attached controllers, issues control commands to an IVUS device (via a PIM) and processes IVUS data received from the IVUS device to render corresponding graphical IVUS image data”), and also  provide unobstructed access to the patient by providing separated components which no long reside within a single chassis, and Display, processing unit and control panel components can be placed in their most desired locations (even in another room) without restrictions arising from cable length limitations (par. [0008] of Gille states “Display, processing unit and control panel components can be placed in their most desired locations (even in another room) without restrictions arising from cable length limitations”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using a mobile transport device in the invention of Corl, as taught by Gille, to probe a carrier to easily transport the mobile console (par. [0033] of Gille states “the processing unit 100 is mounted in a carrier to allow it to be easily transported”).
Regarding claim 38, Corl and Gille disclose the invention substantially as described in the 103 rejection above, furthermore, Corl shows that the intravascular imaging probe is a rotating intravascular imaging probe (see par. [0022]).
Regarding claim 39, Corl and Gille disclose the invention substantially as described in the 103 rejection above, furthermore, Corl shows wherein the interface module comprises a motor configured to drive rotation of the imaging probe (see par. [0045]).
Regarding claim 41, Corl and Gille disclose the invention substantially as described in the 103 rejection above, furthermore Gille show wherein the mobile console and the interface module are directed connected via the connector cable (see par. [0029] fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the interface module comprises a motor configured to drive rotation of the imaging probe in the invention of Corl, as taught by Gille, to avoid any significant signal loss, and using a single cable is cost effective than using other network communication. 
Regarding claim 42, Corl and Gille disclose the invention substantially as described in the 103 rejection above, furthermore, Gille teaches using Ethernet cable (see par. [0031], [0032], 0035]).
Regarding claim 43, Corl and Gille disclose the invention substantially as described in the 103 rejection above, furthermore, Corl shows a digitizer disposed within the housing (see par. [0050]; fig. 5) and configured to perform the conversion (see par. [0050]), wherein the conversion comprises sampling the analog electrical signals (see par. [0050]).
Regarding claim 44, Corl and Gille disclose the invention substantially as described in the 103 rejection above, furthermore, Corl shows a digitizer is configured to perform the preparation (see par. [0050]).

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corl (US 2010/0234736), in view of Gille et al. (US 2007/0232933; hereinafter Gille), as applied to claim 35 above, and further in view of Rao et al. (US 2003/0120134; hereinafter Rao).
Regarding claim 36, Corl, in view of Gille disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the mobile console comprises a laptop. 
Rao is in the same field of endeavor and discloses ultrasound imaging (par. [0049] states “Some of these include ultrasound, coronary angiography, radionuclide imaging, and intravascular ultrasound”).  Rao teaches a laptop computer (par. [0052] states “other hand-held devices (e.g., personal digital assistants, handheld computers, laptop computers, etc.) to leverage the CHD system at a remote site”).
Therefore, it would have been obvious to one of ordinarily skilled in the art at the time the invention was made, to have utilize having the mobile console as a laptop in the invention Corl, in view of Gille as taught by Rao, to provide a display for the mobile console as a laptop comprises its own display so a physician can review images from the remote site, and provide flexibility. 

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corl (US 2010/0234736), in view of Gille et al. (US 2007/0232933; hereinafter Gille), as applied to claim 35 above, and further in view of Creighton et al. (US 2009/0062646).
Regarding claim 37, Corl, in view of Gille disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state a cart and wherein the mobile transport device comprises wheels. 
 
Creighton discloses a remove medical navigation system.  Creighton teaching a cart with wheels (see fig. 1).
Therefore, it would have been obvious to one of ordinarily skilled in the art at the time the invention was made, to have utilize having a cart with wheel in the invention Corl, in view of Gille as taught by Creighton, to be able to transport the CPU and display easier from one location to second location.  


Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corl (US 2010/0234736), in view of Gille et al. (US 2007/0232933; hereinafter Gille) as applied to claim 39 above, and further in view of Webler et al. (US 5, 361,768; hereinafter Webler).
Regarding claim 40, Corl, in view of Gille disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state a second motor that drives translation of the imaging probe. 
Webler is in the same filed on endeavor and discloses an ultrasound imaging probe.  Webler teaches a second motor that drives the translation of the probe (see 50 in fig. 1; col. 7, lines 20-32).
Therefore, it would have been obvious to one of ordinarily skilled in the art at the time the invention was made, to have modified the interface module of Corl, in view of Gille to include a second motor that drives translation of the imaging probe as taught by Webler, to be able to shift longitudinally of the transducer automatically and provide axially spaced 360 degree data sample of surrounding tissue (see abstract of Webler).

Claims 45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corl (US 2010/0234736), in view of Gille et al. (US 2007/0232933; hereinafter Gille), as applied to claims 35 and 43 above, and further in view of Courtney et al. (US2009/0264768; hereinafter Courtney).
Regarding claim 45, Corl, in view of Gille disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state a photodetector disposed within housing, wherein the photodetector is in communication with digitizer via electrical wires configured to transmit the analog electrical signals.
Courtney discloses scanning mechanism for imaging probe.  Courtney teaches a photodetector disposed within housing (see par. [0024]), wherein the photodetector is in communication with digitizer via electrical wires configured to transmit the analog electrical signals (see par. [0122], [0264).
Therefore, it would have obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized a photodetector disposed within housing, wherein the photodetector is in communication with digitizer via electrical wires configured to transmit the analog electrical signals in the invention of Corl and Gille, as taught by Courtney, to provide optical coherence tomography with ultrasound image. 
Regarding claim 46, Corl, in view of Gille disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state wherein the interface module is configured to perform the at least one amplification or filtering between the photodetector and the digitizer. 
Courtney discloses scanning mechanism for imaging probe.  Courtney teaches wherein the interface module is configured to perform the at least one amplification or filtering between the photodetector and the digitizer (see par. [0122], [0129]).
Therefore, it would have obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized wherein the interface module is configured to perform the at least one amplification or filtering between the photodetector and the digitizer in the invention of Corl and Gille, as taught by Courtney, to be able to amply electric signal for optical coherence tomography with ultrasound image.   

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corl (US 2010/0234736), in view of Gille et al. (US 2007/0232933; hereinafter Gille), as applied to claims 35 and 43 above, and further in view of Katsman et al. (US 2003/0083563; hereinafter Katsman).
Regarding claim 47, Corl, in view of Gille disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state compression of the digital electrical signal, and wherein the second processing comprises decompression of the digital electrical signals. 
Katsman discloses an ultrasound medical imaging system (see “ultrasonic sound waves from transducer” in fig. 1). Furthermore, Katsman teaches a digitizer at the on-site ultrasound imaging system configured to compress image data {see par. [0039], [0040]); that the CPU component remote from the on-site ultrasound imaging system configured to decompress the digitized image data (see par. [0041]).
Therefore, it would have obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized compression of the digital electrical signal, and wherein the second processing comprises decompression of the digital electrical signals in the invention of Corl and Gille, as taught by Katsman, to provide smooth, high quality, fast real time ultrasound data to a remote location (see par. [0011] of Katsman).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793